Citation Nr: 1511141	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to a temporary total evaluation based on surgery for carpal tunnel syndrome of the right upper extremity and need for convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a timely Substantive Appeal (VA Form 9) that was received by VA in August 2010.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of carpal tunnel syndrome in the right wrist.  The records do show, however, that the Veteran underwent surgery on his right wrist while in service to excise an ossicle, and he complained of intermittent pain in his wrist thereafter.

In April 2004, within one year of separation from service, the Veteran was afforded a VA examination in connection with his claim for service connection of residuals from the surgery performed on his right wrist.  At that time, the Veteran reported that the wrist continues to be sore, causing him aches and pains at times.  He notices this, and has difficulty with, changes in the weather.  The Veteran described ulnar-sided wrist pain and pain with hyperextension of the wrists, with swelling and tenderness over the fourth and fifth metacarpals.  The Veteran also reported that he performed extensive computer work while in the military.  The examiner found that, although the Veteran may have some residual pain and discomfort from the previous surgical intervention in service, this does not significantly limit his range of motion or function of the hand.  X-rays show post-surgical changes with no significant signs of arthritis within the right wrist.  Service connection was granted for the Veteran's post-surgical residuals in a June 2004 rating decision, with an evaluation of 10 percent effective October 1, 2003.

A July 2009 private operative report shows that the Veteran underwent surgery on the right wrist for carpal tunnel release.  In a claim received in August 2009, the Veteran requested a temporary total evaluation during convalescence from this surgery; however, the Veteran must be service connected for carpal tunnel syndrome before he may be considered for a temporary total evaluation relating to the surgery.

The Veteran was afforded a VA examination in October 2009 to determine whether the Veteran's carpal tunnel syndrome surgery was related to the previous in-service ossicle excision.  The Veteran reported that he began having numbness in his right hand while he was on active duty, but did not give a specific time.  The Veteran related the numbness to use of computers, which was required of him at his job.  The examiner determined that the Veteran is having symptoms of carpal tunnel syndrome in his right hand.  As to whether the Veteran's current right wrist carpal tunnel syndrome is caused by his service-connected ossicle excision of the right wrist, the examiner opined that it is less likely as not (less than 50/50 possibility) that the Veteran's carpal tunnel syndrome in the right hand was caused by or a result of active duty service.  An addendum x-ray report shows that the right wrist series was negative, with no radiographically significant arthritic changes appreciated.

A February 2010 addendum opinion was provided because the examiner did not have all of the Veteran's service treatment records available at the time of the October 2009 examination.  After a second review of the Veteran's claims folder, which included all of the Veteran's service treatment records, the examiner stated that it is still his opinion that the Veteran's carpal tunnel syndrome is not related to the in-service surgical excision of the ossicle.  He opined further that this incision did not involve the carpal tunnel.

Although the VA examiner adequately reviewed the Veteran's claims file, interviewed the Veteran, and performed relevant testing, the Board finds the October 2009 and February 2010 reports to be insufficient to the extent that they do not address whether the Veteran's carpal tunnel syndrome merits service connection on a direct basis, independent of the surgical excision of the ossicle.  The examiner was only asked to opine on whether the Veteran's carpal tunnel release surgery was related to the previous in-service ossicle excision; however, the Board finds that a broader opinion regarding whether the Veteran's carpal tunnel syndrome is related to service is necessary to adjudicate the Veteran's claims.

Accordingly, the Board finds that an addendum opinion is necessary that opines on whether the Veteran's carpal tunnel syndrome in his right wrist merits service connection on a direct basis, including whether the record shows persuasive evidence of a medically-sound basis for attributing such disability to service given the particular circumstances of the Veteran's military service.  By way of background, the Board notes that the Veteran's service personnel records list his rating as an operations specialist and engagement planning operator.  In providing the addendum opinion, the examiner is to discuss the Veteran's April 2004 examination and wrist complaints, and opine on whether the complaints at that time were manifestations of carpal tunnel syndrome.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  

Also, the Board notes that the record contains only the July 2009 operative report from D.H. for the Veteran's carpal tunnel release surgery and a June 2009 letter from C.M.T., M.D. stating the Veteran will be out of work for two months.  On remand, the Veteran should be asked to provide, or sign authorizations so VA can obtain, all private medical records pertaining to evaluation and treatment of the Veteran's right wrist, to include when the Veteran was authorized to return to work.

Given that the Veteran's service connection claim for carpal tunnel syndrome of the right wrist is being remanded, the Veteran's claim for a temporary total evaluation based on surgery for the carpal tunnel syndrome must also be remanded.    
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers who have provided any evaluation or treatment to him for his right wrist, to include when the Veteran was authorized to return to work.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Following the foregoing development, return the Veteran's file to the VA examiner who drafted the October 2009 and February 2010 reports, if available, to obtain an addendum opinion.  If the examiner who drafted the October 2009 and February 2010 reports is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After the record review, and a thorough examination and interview of the Veteran if deemed necessary, the VA examiner should offer his/her opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome in his right wrist was incurred in, caused by, or etiologically related to the Veteran's service.  In so opining, the examiner is to consider whether the record shows persuasive evidence of a medically-sound basis for attributing the Veteran's carpal tunnel syndrome to service given the particular circumstances of the Veteran's military service (i.e., the Veteran's performance of "extensive computer work while in the military").  The examiner also is to discuss the Veteran's April 2004 VA examination and the Veteran's complaints relating to his wrists that he reported at that time. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




